On Motion to Modify.
The appellee, Union Potash and Chemical Company, having filed a motion to modify or clarify our decision and opinion heretofore rendered, we announce that it was not intended by anything said in the opinion to distinguish between the use of the *Page 112 
words "additional compensation" and the word "penalty", as pertaining to the 50 per cent. additional liability, nor to foreclose a consideration or decision as to the right of the Union Potash and Chemical Company to litigate with the insurer the question of liability as between such parties. Neither was it intended to decide the question as to whether under the pertinent statutes the workman could recover the 50 per cent. additional liability from both the employer and the insurer.
SADLER, BRICE, and BICKLEY, JJ., concur.